 



Exhibit 10.16
Compensation of Named Executive Officers
     The executive officers named in the summary compensation table in the proxy
statement for Ixia’s 2006 Annual Meeting of Shareholders (the “Named Executive
Officers”) have their base salaries determined annually by the Compensation
Committee of the Board of Directors (the “Compensation Committee”). Such
determinations ordinarily take place in the first quarter of each fiscal year
and are effective as of January 1st (i.e., the first day of that fiscal year).
The Named Executive Officers are all “at will” employees and do not have written
or oral employment agreements with the Company. The Company, upon the approval
of the Committee, retains the right to unilaterally decrease or increase such
officers’ base salaries at any time during the fiscal year.
     The annual base salaries for the Named Executive Officers (effective since
January 1, 2006) are as follows:

          Named Executive Officer   Annual Base Salary
 
       
Errol Ginsberg
  $ 363,825  
Chief Executive Officer and President
       
 
       
David Anderson
    250,000  
Senior Vice President, Worldwide Sales and Business Development Operations
       
 
       
Robert W. Bass
    237,038  
Executive Vice President, Operations
       
 
       
Thomas B. Miller
    235,935  
Chief Financial Officer
       
 
       
Alan Cuellar-Amrod (resigned June 30, 2006)
    232,628  
Former Vice President, Marketing
       

     The Named Executive Officers are also eligible to participate in the
Company’s incentive compensation plans, including:
     (i) The Company’s bonus plans; provided, however, that David Anderson,
Senior Vice President, Worldwide Sales and Business Development Operations, is
eligible to receive sales commission in lieu of participation in the Company’s
bonus plans;
     (ii) The Company’s Amended and Restated 1997 Equity Incentive Plan (filed
as Exhibit 4.1 to the Company’s Registration Statement Form S-8 (Reg.
No. 333-117969) filed with the Commission on August 5, 2004); and
     (iii) The Company’s Employee Stock Purchase Plan (filed as Exhibit 10.3 to
Amendment No. 1 to the Company’s Registration Statement on Form S-1 (Reg.
No. 333-42678) filed with the Commission on September 5, 2000), as amended by
(1) Amendment No. 1 thereto (filed as Exhibit 4.2 to the Company’s Registration
Statement Form S-8 (Reg. No. 333-107818) filed with the Commission on August 8,
2003), and (2) the Supplemental Provisions thereto (filed as Exhibit 10.1 to the
Company’s Current Report on Form 8-K (File. No. 000-31523) filed with the
Commission on April 20, 2006).

